Order entered February 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00799-CV

                     IN RE KAJIN SHAMDEEN, Relator

          Original Proceeding from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-02757-2019

                                    ORDER

      Before the Court is real party in interest Dildar Naama’s January 12, 2021

updated notice of automatic stay of proceedings. Real party Naama advises us that,

because his insurance company has been declared insolvent and placed into

liquidation by the 250th Judicial District Court of Travis County, Texas (“the

receivership court”) in Cause No. D-1-GN-20-006278, State of Texas v. ACCC

Insurance Company, there is an automatic six month stay of this proceeding under

Texas Insurance Code § 462.309.

      By order dated January 5, 2020, this Court previously abated this cause for

90 days pursuant to Texas Insurance Code § 443.008(d). Accordingly, for
administrative purposes, this cause shall REMAIN ABATED. We will reinstate

this cause after the six-month period concludes on June 30, 2021, unless any party

shows by prompt motion that the receivership court has extended the stay.

      The response to the petition for writ of mandamus, if any, shall be filed

WITHIN FOURTEEN DAYS after the original proceeding is reinstated by this

Court’s order.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE